Citation Nr: 0902292	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  99-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1969; that service included service in the Republic of 
Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The record indicates that the claim has been 
remanded on three different occasions - July 2003, July 2004, 
and June 2005.  The purpose of those remands was to obtain 
additional evidence with respect to the veteran's claim.  

The veteran has previously provided testimony before the 
Board; transcripts of those hearings have been produced and 
copies thereof have been included in the claims folder for 
review.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran was an Army combat engineer and he served on 
active duty in the Republic of Vietnam.

3.  The veteran experienced a stressor situation while in 
Vietnam; this stressor has been verified by the Department of 
Defense.  

4.  The veteran has been diagnosed as suffering from PTSD.




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the veteran's military 
service. 38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has petitioned the VA asking that service 
connection be granted for an acquired psychiatric disorder, 
to include PTSD.  He has claimed that while stationed in the 
Republic of Vietnam in 1965 and 1966 he saw bodies and body 
parts strewn near a base camp.  He further contends that a 
buddy was killed there and he still remembers his friend.  He 
contends that he suffers from flashbacks and nightmares of 
those incidents, along with others, and experiences 
depression and anxiety.  As such, he asks that VA 
compensation benefits be assigned for a psychiatric disorder 
he claims should be classified as PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

The veteran has contended that while stationed in Vietnam, he 
was constantly exposed to various stressors.  He further says 
he was constantly worried that he would be killed through the 
performance of his duties as a combat engineer.  He avers 
that this fear has produced nightmares and flashbacks that he 
continues to suffer therefrom.  In summary, the veteran, 
along with his representative, has claimed that all of these 
factors were stressful situations which, in turn, led to the 
development of PTSD, from which the veteran now suffers.

The record reflects that the veteran served in Vietnam with 
the 584th Engineer Company (LE).  The veteran's base camp was 
at Cam Rahn Bay and he performed duties at Nha Trang and 
north of Cam Rahn Bay.  The veteran's unit provided support 
to Special Forces units and the 101st Airborne.  The 
veteran's US Army military occupational specialty (MOS) while 
in Vietnam was 62A10 (engineer equipment maintenance 
assistance).  His service personnel records notes that the 
veteran was issued a National Defense Service Medal, a 
Vietnam Commendation Medal, and a Vietnam Service Medal.  The 
official records do not show that the veteran was awarded a 
personal or unit valour award, such as a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the veteran 
fired his personal weapon at the enemy such that he might 
have been awarded a Combat Infantryman Badge or a similar 
award from the Army.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The veteran's principal claimed stressors have nothing to do 
with combat per se or being fired upon by the enemy.  The 
stressors are however related to the veteran being in a war 
zone or hostile territory.  The stressors do not involve the 
veteran being in an area that received rocket or mortar fire.  
However, despite the veteran's service in a hostile area, he 
never received awards and decorations that would substantiate 
his combat-related assertions.  Nevertheless, the veteran may 
be deemed to have served in a war area if it is shown that 
the veteran was stationed in a location that subjected him to 
combat-type situations.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2004).

The veteran and his representative have proffered numerous 
statements that discuss the veteran's duties and observations 
while the veteran was stationed in Vietnam.  These statements 
have been forwarded to Joint Service Records Retention Center 
(JSRRC).  JSRRC has confirmed the incidents in question.  
Given the time period during which the veteran was assigned 
to South Vietnam and the type of incidents he reported that 
were stressful, the Board finds this information is 
sufficient to verify that the veteran was exposed to 
significant, life-affecting stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  After review of the 
evidence the Board finds that service personnel records and 
the historical information concerning the veteran's unit, 
proffered by the veteran and his representative, establish 
that the veteran served in a hostile area.  As his stressors 
are consistent with service and an individual stationed in a 
hostile territory, the Board finds no further verification of 
the veteran's stressors are necessary.

During the course of this appeal, the veteran has been 
treated by VA medical providers, and they have concluded that 
he suffers from the symptoms and manifestations of post-
traumatic stress disorder (PTSD).  He has also been diagnosed 
as suffering from anxiety and a dysthymic disorder.  Two 
doctors have diagnosed the veteran as actually having the 
disorder (PTSD) and he has undergone treatment for this 
mental disorder.  They have strongly suggested that the 
veteran's PTSD was and is the result of his service in 
Vietnam.  It should also, however, be noted that another VA 
examiner has opined that the veteran merely suffered from a 
dysthymic disorder.  The examiner noted that the veteran's 
stressors had not been verified and the diagnosis was given 
prior to JSRRC substantiating the veteran's claimed stressor.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
PTSD related to stressful experiences the veteran reported he 
underwent during his service in Vietnam.  Accordingly, after 
careful review of all the evidence of record, the Board finds 
that the veteran manifests PTSD that is the result of 
stressors he experienced while in Vietnam.  The Board 
therefore concludes that service connection for PTSD is 
appropriate.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


